Andree Layton Roaf, Judge, dissenting. I respectfully dissent from the majority’s opinion because I do not agree that the Commission’s finding that Langley did not sustain a compensable left hip injury is supported by substantial evidence. The majority concludes that Langley’s seven-week delay in reporting left hip pain, coupled with his “untruthful” denial that he had experienced problems with his left hip prior to the accident of July 13, 1993, constitutes substantial evidence to support the Commission’s findings. However, the majority, and the Commission, have disregarded not only the explanation of both treating physicians regarding the likely cause for the delay, but also the fact that the nature of Langley’s, accident is indeed consistent with the explanation suggested by his physicians. Here, Langley was thrown approximately twenty feet, knocked unconscious, was hospitalized for one week, and suffered visible, external injuries to both his chest area (multiple contusions) and his right hip and buttock (large hematoma). It is significant that Langley’s right hip area was still swollen and causing him significant pain more than five weeks after the accident, such that his doctor considered that surgical draining of the area might be required. I must also take issue with the conclusion that Langley was untruthful when he denied that he had problems with his left hip before the accident. Nowhere in the medical records of Langley’s visits to three different physicians in 1992 and prior to the accident in 1993 is there any indication that Langley ever complained of hip pain. Although he was diagnosed with hip joint disease, Langley consistently complained of left leg and lower back pain, not hip pain, to the several physicians who examined him during this period. Finally, it was uncontroverted that Langley’s preexisting hip disease did not prevent him from performing his job as laborer, a job he had held with this employer for some twenty-four years until the accident of July, 1993. For the foregoing reasons, I do not believe that reasonable minds could reach the Commission’s decision that this man, thrown twenty feet through the air, and severely contused and bruised on both the front and back of his body, did not suffer an aggravation to his preexisting hip condition in this accident. Griffen, J., joins.